Title: To Thomas Jefferson from Richard Peters, 20 June 1790
From: Peters, Richard
To: Jefferson, Thomas



My Dear Sir
Belmont, June 20, 1790.

I was happy that even the troublesome Affair of Capitaine brought me a Letter from you. I have written to Nourse to enquire into the Matter and inform me what to do. I thought I had done with the Bussiness when I sent him the Money thro’ you and tho I had much Trouble in his Affair I have not received a Scrape of a  pen from him in Acknowledgment. I will however do all I can for him pour l’Amour de Dieu.
I did not hear of your being in Philada. ‘till the Morning you left it and called to see you after your Departure. I need not say I was much mortified at my Disappointment. I will tell Paddy’s Votaries the Reason of their not being gratified with your Company. It would have added much to my pleasure. I drank very hard at their Feast, having finished 4 or 5 Bottles of Water which to one who likes Wine and dare not drink it is really hard drinking. I wish most sincerely the Affair of your residence was some how determined. The Transactions on that subject cast a Shade on the congressional Character. I had enough of it when I was in the old Congress and I see it is the same Pack of Cards shuffled and used for another Game. An odd Trick is often won I see by those who do not get the Rubber. If the Big Knife would give up Potowmack the Matter would be easily settled. But that you will say is as unreasonable as it would be to expect a Pennsilvanian to surrender at Discretion to New York. I very much wish you to come here, but knowing how uncertain the Thing is, I do not suffer myself to be sanguine. It therefore amuses me to see the Arguments our grave politicians bring forward when I know it will be determined by local Interests which will not suffer Intrigue and Management to grow rusty for Want of Use—Unless indeed the Vote should finally settle down for Germantown or Philada. In that Case all the World will see that Reason and the general Welfare have induced the Measure. You perceive I have not the least Taint of local Attachment. If I had private Reasons for desiring you to sojourn here it would be no more reprehensible than it is in one of your great Men who candidly acknowledges he has private Reasons against it. As to my Friend Gerry, who moved his Lodging’s from a Street here because it was not a sweet one and took up his Quarters in our Shambles for the sake of the Air, I never expect his Judgment will be ripe enough to do right in this residence Bussiness. But I am sorry that Madison, who is a good corrigible Boy a little spoiled by bad Play Mates, should continue to play truant from us. Let me convey my affectionate Regards to him thro’ a Minister of State which he will then receive not for the Value of them but the Channell thro’ which they pass; as if a Man must drink Water, taking it out of a silver Mug at least gives a luxurious Shew to the homely Tipple. All this is Badinage, apart let me seriously assure you of the Sincerity and Truth with which I am your affectionate h’ble Servt.,

Richard Peters



Pray send the enclosed to Nourse. Perhaps it wants suckling. If you have Leisure you may read my Letter to Nourse that if you are troubled about the Subject of it again by Capitaine you may see I have not neglected it.

